318 S.W.3d 321 (2010)
Corry ROBINSON, Movant/Appellant,
v.
STATE of Missouri, Plaintiff/Respondent.
No. ED 93931.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
Scott Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Corry Robinson (Movant) appeals from the motion court's judgment denying his amended Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues that the motion court clearly erred because his plea counsel provided him ineffective assistance by failing to adequately investigate his case, thus rendering his guilty plea involuntary. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Movant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the motion court's judgment pursuant to Rule 84.16(b).